 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9        SAMY HAMILTON HERRARTE
                                                         CASE NO. C19-01928-RAJ
          GARCIA,
10
                                                         ORDER SETTING INITIAL
11                             Petitioner,               HEARING
12               v.
13
14        GLERCY ROSARIO DUARTE
          REYNOSA,
15
                               Respondent.
16
17
18         This matter comes before the Court on Petitioner’s Motion for an Order to Renote
19 Order to Show Cause. Dkt. # 11.      For the following reasons, Petitioner’s Motion is
20 GRANTED. Dkt. # 11.
21         Petitioner is the father of S.C.H.D. and J.A.H.D., two minor children.
22 Respondent, Glercy Rosario Duarte Reynosa is the children’s mother. Dkt. # 1.
23 Petitioner resides in Guatemala and contends that Respondent wrongfully removed the
24 children from Guatemala and is currently residing with them in this District. Id.
25 Petitioner brings this petition for his children’s return to Guatemala pursuant to the
26 International Child Abduction Remedies Act (“ICARA”), 22 U.S.C. §§ 9001-9011,
27

     ORDER - 1
 1 which implements the 1980 Hague Convention on the Civil Aspects of International
 2 Child Abduction (the “Convention”).
 3         On November 27, 2019, Petitioner also filed an ex parte motion for a temporary

 4 restraining order: (1) enforcing video chat access to his children, (2) requiring
 5 information regarding his children’s daycare provider and/or school, (3) transferring the
 6 children to the physical custody of Petitioner, and (4) requiring that respondent post a
 7 bond in an amount of $15,000. Dkt. # 6. On December 3, 2019, the Honorable Robert S.
 8 Lasnick declined to issue a temporary restraining order without first providing
 9 Respondent with notice and an opportunity to be heard and instead set an evidentiary
10 hearing for December 17, 2019. Dkt. # 10 at 2. This case was subsequently reassigned
11 to the undersigned judge. Both parties are represented by counsel and Respondent was
12 personally served with the petition and pending motions on December 8, 2019. Dkt. #
13 14. On December 16, 2019, at the parties’ request, the Court struck the evidentiary
14 hearing date. Dkt. # 18.
15         The court is obligated to resolve ICARA petitions on an expedited basis.

16 Convention, Art. 11. It will do so in this case after the parties have had the opportunity to
17 fully brief the matter and to present evidence supporting their respective positions. In the
18 interim, the court issues the following order to preserve the status quo:
19             1. Pending resolution of the petition, Respondent Glercy Rosario Duarte

20                 Reynosa is not to remove the children, S.C.H.D. and J.A.H.D., from the

21                 Western District of Washington without prior written approval from the

22                 Court. See 22 U.S.C. § 9004(a) (authorizing measures to preserve the

23                 status quo pending resolution on merits).

24             2. On January 9, 2019, at 10:00 a.m., Respondent, along with counsel for

25                 both parties, shall appear before the undersigned judge for a preliminary

26                 hearing. Because Petitioner resides in Guatemala, he is not required to

27                 appear for the hearing. He may appear by telephone if his counsel makes

     ORDER - 2
 1                 appropriate arrangements with the court. It is also the responsibility of the

 2                 parties to arrange for an interpreter at the hearing, if required.

 3                    a. If the date of this hearing conflict with Respondent’s asylum

 4                        hearing, which the Court understands is currently scheduled for

 5                        January 2020 (see Dkt. # 1 at 5), the parties must notify the Court

 6                        immediately.

 7             3. The purpose of the hearing shall be to address Petitioner’s request for a

 8                 temporary restraining order (Dkt. # 6) and determine a briefing schedule

 9                 and procedure for a second hearing to resolve this matter on the merits.

10                 The court does not intend to resolve the merits of the petition at this initial

11                 hearing.

12                    a. Any papers in opposition to the motion for a temporary restraining

13                        order (Dkt. # 6) shall be filed no later than January 2, 2019.

14         At some time after the initial hearing, but as soon as reasonably practicable, the

15 court will hold a second hearing to resolve the merits of the petition.
16
17         Dated this 17th day of December, 2019.

18
19
20
                                                       A
                                                       The Honorable Richard A. Jones
21                                                     United States District Judge
22
23
24
25
26
27

     ORDER - 3
